Citation Nr: 0602016	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-12 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1948 to July 
1957 and from August 1958 to March 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously denied this issue in a September 1981 
decision.  In February 2004 the Board reopened the issue and 
remanded it for further development.  

In July 2003 the veteran testified at a Board hearing.  


FINDING OF FACT

Any left knee injury during the veteran's active duty service 
was acute and transitory and did not result in chronic 
disability.


CONCLUSION OF LAW

The veteran's left knee disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and March 2002 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the March 2002 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the March 2002 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a Board hearing in July 2003.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.



Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records revealed that in October 1955 the 
veteran twisted his left knee, had slight tenderness, and was 
given an ace bandage.  There was no swelling and motion was 
good.  A follow-up record that same month indicated that 
there was tenderness and no locking.  A December 1956 entry 
reflected that the veteran bruised his knee playing football, 
without specifying which knee was hurt.  The examiner noted 
that the knee was stable and there was no internal injury.  
The impression was pulled tendon gastro insertion hamstring 
insertion.  In-service medical examinations, to include 
examinations dated in June 1957, July 1957, August 1961, 
August 1958, January 1969, and a March 1969 separation 
examination, showed that the veteran had a mark/scar on his 
left knee.  The examinations did not note any other 
abnormalities regarding the veteran's left knee.  

A September 1957 VA examination found that the veteran had 
injured his left leg playing football, had scars, and no 
fractures.  Lay statements, including statements received in 
February 1980, January 1981, September 2002, and September 
2004, were from friends (including friends who knew the 
veteran for many years), a fellow service officer, and the 
veteran's daughter.  These statements indicated that the 
veteran had problems with his left leg and knee since service 
and would at times used knee support.  The veteran's fellow 
service officer stated that the veteran was wearing knee 
support in 1958.  

A February 1980 hospital report provided the veteran with a 
diagnosis of a tear medial meniscus, left knee.  An April 
1980 letter from the veteran's private doctor, Dr. Moore, 
asserted that the veteran first injured his knee in 1955 
while on active duty.  The veteran had advanced medial 
compartment arthritis and an old tear of his posterior medial 
capsule.  In February 1980 reefing of the posterior medial 
capsule was performed together with a pes anserinus transfer.  
He also had an excision of a torn medial meniscus.  During a 
July 1980 VA examination, the veteran reported that in August 
1979 his knee collapsed.  The diagnosis was status 
postoperative medial arthrotomy left knee with history of 
medial meniscectomy and repair of ligaments and limitation of 
motion in flexion.  

In a November 1980 letter, Dr. Moore stated that since the 
veteran injured his left knee in 1955 while on active duty, 
he has had intermittent locking.  X-rays showed some 
ossification in the medial collateral ligament which is 
indicative of an old injury.  The veteran's knee was doing 
better after his surgery.  Dr. Moore opined that the veteran 
had an old injury which accounted for his symptoms in 1980.  
In a January 2001 letter, Dr. Moore reported that the veteran 
underwent total knee replacement of the left knee in August 
2000 and that his original injury in 1955 was related to his 
active duty service.  In a September 2002 letter Dr. Moore 
wrote that he reviewed the veteran's service medical records 
from 1955 to 1967 and emphasized that his left knee disorder 
was unequivocally a service-related injury.  

The veteran was afforded a VA examination in April 2004.  The 
veteran complained that his left knee has been bothering him 
since service, when he was in fighting fire training and hit 
his left knee against a metal hatch.  He has worn a knee 
brace.  Accompanying x-rays showed total knee prosthesis in 
good position.  The diagnosis was status following left total 
knee replacement still symptomatic with pain.  The examiner 
indicated that an opinion as to the etiology of the veteran's 
left knee disorder could not be provided as the claims folder 
was not available for review.  In an October 2004 addendum, 
the VA examiner stated that the claims folder was reviewed, 
including Dr. Moore's letters.  The examiner provided a 
thorough summary of the medical evidence in the veteran's 
file and opined that the veteran's current left knee disorder 
was less likely as not related to the veteran's period of 
service, including as a result of any injuries sustained in 
service.  In a March 2005 addendum, the VA examiner reported 
that he again reviewed the veteran's claims folder, including 
letters from Dr. Moore.  The VA examiner pointed out that 
there was no medical evidence from the veteran's separation 
from service to the late 1970s for a left knee disorder.  The 
VA examiner noted that the calcification seen in the area of 
the medial collateral ligament on x-rays of the left knee 
would indicate evidence of a prior medial collateral ligament 
injury.  The service medical records did indicate some mild 
tenderness at the medial and lateral ligament interval of the 
left knee capsule at the joint line.  The calcification seen 
on later x-rays was in the region of the 1955 injury.  The VA 
examiner explained that his opinion that the left knee 
disorder in 1980 and at the present time was less likely than 
not related to the veteran's 1955 service injury was based on 
service medical records not documenting any left knee 
problems on a number of occasions prior to discharge, at 
discharge, and one year within discharge.  There was no 
documentation of any medical treatment for a left knee 
disorder until the late 1970s.  Based on the evidence of 
record, the VA examiner stated that to opine otherwise would 
be speculation.  

The Board notes that the veteran's representative in a July 
2005 statement argued that the issue should be returned to 
the RO to consider lay statements received in support of the 
veteran's claim.  The Board finds it unnecessary to remand 
the case, as all lay statement were of record at the time of 
the most recent April 2005 supplemental statement of the 
case.  Relevant lay statements previously have been 
considered by the RO.  

The veteran and the lay statements he submitted maintain that 
his current left knee disorder is due to service.  However, a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The competent 
evidence that supports his contention are letters from his 
private doctor, Dr. Moore.  For over 25 years Dr. Moore has 
indicated that the veteran left knee disorder is due to his 
1955 injury in service.  Even though Dr. Moore in the 
September 2002 letter indicated that he reviewed the 
veteran's service medical records from 1955 to 1967, the 
Board finds his medical opinion to be less probative than the 
opinion of the VA examiner.  Unlike Dr. Moore, the VA 
examiner had access to the veteran's entire claims folder and 
carefully and thoroughly reviewed it both in October 2004 and 
March 2005.  The VA examiner found that the veteran's left 
knee disorder was less likely than not related to his in-
service injury based on a lack of treatment on a number of 
occasions prior to discharge and for many years after 
discharge.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included 2 reviews of the 
claims file.  The VA opinion is more recent in time than Dr. 
Moore's opinions.  Thus, although there is a post-service 
private opinion finding that the left knee disorder is due to 
service, this opinion is outweighed by the more current 
competent evidence as provided by the VA examiner as set 
forth above.  As the more probative medical evidence 
establishes that the veteran's left knee disorder is not due 
to service, the claim of service connection for this disorder 
must be denied.  

Additionally, in light of several negative in-service 
examination findings, including the veteran's separation 
examination, the Board must assume that any inservice injury 
as claimed by the veteran was acute in nature and had 
resolved by the time he underwent physical examination prior 
to separation from service.  The Board finds it significant 
that competent medical professionals during the time of these 
examinations only noted a mark/scar on the veteran's left 
knee and did not find any other abnormalities regarding the 
veteran's left knee.  

Thus the totality of the evidence suggests that the veteran's 
current left knee disorder was first manifested many years 
after the veteran's service.  In sum, all of the competent 
(medical) evidence weighs against a finding that the 
veteran's left knee disorder is service-connected.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


